Title: To George Washington from James Anderson, 19 September 1799
From: Anderson, James
To: Washington, George



Most Ex. Sir
Ferry [Farm] 19 Septr 1799

Your favor of 16th is before me, And have duely considered the same, I will beg leave to trouble You with a very short reply—Well knowing You have but little time to Spare.

As You in the Spring on Muddyhole ground, & in the field in the which Davies House stands spoke to me respecting continuing. And that the Sickly season is nearly gone, I have made no Arrangements for the next Year. And therefore I stay, And will endeavour to make it out—If Life, & Health permit. I am very sensible of Your Ability for a much more Arduos Task than the Management of these Farms, And am also fully convinced that my Salary is a Burthen on such Property as makes such ordinary returns—As for Accounts; You may rest Assured that after this date (unless in a case of mere necessity) I will never Obey any Order, without Your Approbation, for the procuring any thing from Alexria or any Store, or Stores Whatever. Nor will I of myself order any till You approve it, And any other regulation You may please to make will be perfectly Agreable to me.
With regard to James Lawsons Scurrileous letter I think I explained the part where Complaints are made as to the other parts they give me no trouble.
I also took Notice of the stupid letter of Gordon to Mr Cunningham, Of Mr C. having passed His stipulated time of payment from 2 to 3 Mos. And that as He was seldom in Alexria He would pay into the Hands of any person, where the receipts might lye, these receipts were taken from Gordon before payment was made, which now is compleated—And Gordon shall never have another Transaction in purchasing from, or selling to this Estate thro: me while I remain here.
As to my Opinion, of the Rent of the Distillery, and all its apparatus & Apurtenances, with the Hog Pasture, now ⟨un⟩employed by the Hogs, I do think it worth $600 p. Year upon Your cuting & cording Wood, in the Woods at a given price—and the reservation of the Manure. What other Land You let go with it You could best fix the price.
nothing is more uncertain than the prices of Leased Property, as a person well disposed to Rent will give a full price. And those not so fully determined, will offer very poorly. as soon as I learn of any good Man well disposed to Rent the Mill & Distillery, or any one of Your Fisherys here, I will advise You. And wishing I had it in my power to render You any agreable Service I remain with the utmost respect & esteem most Ex. Sir Your most Obedt Humble Sert

Jas Anderson

